COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Clifford James Gratton v. The State of Texas

Appellate case number:    01-10-00615-CR

Trial court case number: 1231782

Trial court:              339th District Court of Harris County, Texas

        A supplemental clerk’s record complying with our Order of Continuing Abatement has
been filed with this Court. Therefore, we order the appeal reinstated.
       We direct the Clerk of this Court to strike the brief filed on January 18, 2011 by previous
counsel for appellant.
       Appellant’s brief is due 30 days from the date of this order. The State’s brief will be due
30 days from the date appellant’s brief is filed. Due to the previous delays in this appeal, no
extensions of time will be granted absent extraordinary circumstances. See TEX. R. APP. P.
38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 2, 2012